AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

UNITED STATES OF AMERICA,

MICHAEL STUBER,

UNITED STATES DISTRICT COURT
for the

Eastern District of California

Vv.
Case No. 1:19-cr-00182-DAD-BAM

Nee Nee Ne ee

 

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

 

Place

before Magistrate Judge Barbara A. McAuliffe in Courtroom 8

 

on May 11, 2020 at 1:00 PM

 

Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance and Compliance Bond, if ordered.
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page[ 2 Jof Pages

STUBER, Michael
Doc. No. 1:19-CR-00182-1

Modified
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked

below:
Mo (6) The defendant is placed in the custody of:
Name of person or organization — Paul Stuber and Brett Stuber
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the

appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

SIGNED: PY AL he | SIGNED: but Myho
CUSTODIAN CUSTODIAN

 

4M (7) The defendant must:

M (a) take all medications as prescribed by a licensed medical practitioner;

“J (b) report any prescriptions provided by a licensed medical practitioner to the PSO within 48 hours of
receipt of any such prescriptions;

vw (c) not have contact whatsoever with Officer Jessica McConville, which includes in-person, telephonic,
electronic, or through a third-party direct or indirect and all such conduct is banned;

Mi (d) you are directed to not direct any foul or coarse language to any PSO or any members of court staff;

Mi (e) participate in the following Location Monitoring program component and abide by all the requirements

of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based upon your
ability to pay as determined by the PSO. CURFEW: You are restricted to your residence every day
from 9:00 p.m. to 6:00 a.m., or as adjusted by the Pretrial Services office or supervising officer, for
medical, religious services, employment or court-ordered obligations;

(f) all previously imposed conditions not in conflict with this order shall remain in full force and effect;
and,

(g) you will be released today, March 16, 2020 from the Fresno County Jail into the custody of your father,
Paul Stuber, or brother, Brett Stuber, to be transported directly home and ordered to remain home
tonight, and report directly to the Pretrial Services Office in Bakersfield tomorrow morning at 8:30
a.m.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3. of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: MICHAEL STUBER
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both,

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that | am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.

ge WR odven

Defendant's Signature

Directions to the United States Marshal

( ~ ) The defendant is ORDERED released after processing.

Date: _ 3e (ror . D643 Dead

Judicial Officer's Signature

DALE A. DROZD, DISTRICT WDGE

Printed name and title”

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE  U.S.ATTORNEY — U.S. MARSHAL
